The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Cook:
You have submitted to us a summary statement prepared pursuant to Section 116.334, RSMo, as enacted by House Committee Substitute for Senate Bill No. 132, 89th General Assembly, First Regular Session (1997). The summary statement which you have submitted is as follows:
    Shall a statute be enacted making it a class D felony to bait or fight animals; permit such activities on premises you control; or promote, conduct, stage, advertise or collect fees for such activities; and making it a class A misdemeanor to knowingly attend baiting or fighting of animals; knowingly sell, offer for sale, or transport animals for such purposes; own, possess, manufacture or deal in cockfighting implements; bear wrestle; permit bear wrestling on premises you control; promote, conduct, stage, advertise, or collect fees for bear wrestling; or market, possess, train, or surgically alter a bear for bear wrestling?
See our Opinion Letter No. 153-97.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Sincerely,
                              JEREMIAH W. (JAY) NIXON Attorney General